Citation Nr: 1724146	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.

3.  Entitlement to service connection for a low back disorder, to include as secondary to a left knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to left knee, right knee, and low back disorders.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) on multiple periods, including from June 5, 1977 to September 2, 1977; from July 22, 1978 to August 5, 1978; from May 26, 1979 to June 10, 1979; and from July 19, 1980 to July 20, 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.

In March 2014, the appellant testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in March 2015 for further development.  For the reasons set forth below, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Regrettably, another remand is necessary.  A July 1996 treatment record shows that the appellant was disabled due to back injuries, while a May 2010 psychiatric evaluation shows that the appellant reported receiving disability benefits from the Social Security Administration (SSA).  As the appellant's SSA records appear to be potentially relevant to the claim for service connection for a low back disorder, and as they may be relevant to the other claims on appeal, the Board concludes that a remand is necessary to obtain the appellant's SSA records.  

Additionally, the Board also finds that on remand, examinations would be beneficial.  The appellant was afforded a VA examination in June 2010 for his knees, but has not been provided examinations for his low back and acquired psychiatric disorder.  Regarding his low back, the appellant has reported injuring his back during a period of ACDUTRA while lifting a truck tire.  See January 1982 Medical Evaluation Board; March 2012 Statement in Support of Claim.  As post-service treatment records show a current low back disorder, see, e.g., July 2011 MRI revealing disc herniation at L5-S1, the Board concludes that an examination to determine the etiology of any diagnosed low back disorder is necessary.

Regarding the appellant's acquired psychiatric disorder, the May 2010 psychiatric evaluation shows diagnoses of major depressive disorder, posttraumatic stress disorder (PTSD), generalized anxiety disorder, and panic disorder without agoraphobia.  The appellant reported having depression since service and that he began experiencing symptoms of PTSD within six months of his military experiences.  As shown in the Introduction, the appellant's only periods of service have been brief periods of ACUDTRA.  The May 2010 evaluation did not specifically render an opinion relating any diagnosed psychiatric disorder to any specific period(s) of ACDUTRA.  To the extent that the evaluation relates PTSD to an in-service stressor, no reported stressor has been verified.  Given this, the Board finds that such opinion alone does not support a finding of service connection; however, it does indicate that the appellant may have an acquired psychiatric disorder related to his military service.  As such, the Board finds that a VA examination to determine the etiology of any diagnosed acquired psychiatric disorder is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the appellant's receipt of benefits, to include the medical records used in support of his claim.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the appellant should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the appellant has recently received.  The Board is particularly interested in records of such treatment that he may have received from PARS Brain and Spine Institute, Jackson General Hospital, Westbrook Mental Health Services, and from any other providers identified by the appellant.  If any such records identified by the appellant are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the appellant an appropriate VA orthopedic examination to determine the nature and etiology of any diagnosed low back disorder.  The appellant's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed low back disorder had its onset in service or is related to the appellant's periods of ACDUTRA.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the appellant's reports of injuring his back while lifting a tire during a period of ACDUTRA.

4.  Accord the appellant an appropriate VA mental health examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The appellant's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed acquired psychiatric disorder had its onset in service or is related to the appellant's military service.  

The examiner should consider the May 2010 psychiatric evaluation.  

As service connection for left knee, right knee, and/or low back disorders may be warranted following the above development, the examiner should also opine as to whether it is at least as likely as not that any acquired psychiatric disorder was caused or aggravated (permanently worsened beyond normal progression) by a left knee, right knee, and/or low back disorder [If any diagnosed acquired psychiatric disorder is found to have been aggravated by a left knee, right knee, and/or low back disorder headaches, the examiner should quantify the approximate degree of aggravation.]  A complete rationale should be given for all opinions and conclusions expressed.  

5.  Then, after ensuring that the requested examinations comply with the remand specifications, and after any further development deemed necessary, readjudicate the appellant's claims.  If any benefit remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




